Fourth Court of Appeals
                                San Antonio, Texas
                                      August 28, 2013

                                    No. 04-13-00523-CR

                                      Jose MORENO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. NM182574
                  Honorable Andrew Carruthers, Magistrate Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

      It is so ORDERED on August 28, 2013.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2013.

                                              _____________________________
                                              Keith E. Hottle, Clerk